Case: 2:16-cr-00022-DLB-MAS Doc #: 452 Filed: 09/03/20 Page: 1 of 2 - Page ID#: 3175




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 NORTHERN DIVISION
                                    AT COVINGTON

  CRIMINAL ACTION NO. 16-22-DLB-MAS
  CIVIL ACTION NO. 19-174-DLB-CJS

  UNITED STATES OF AMERICA                                                       PLAINTIFF


  v.             ORDER ADOPTING REPORT AND RECOMMENDATION


  TERENCE DICKENS                                                               DEFENDANT

                          * *   * *   * *   * *       * *   * *   * *   * *

         This matter is before the Court upon the August 11, 2020 Report and

  Recommendation (“R&R”) of United States Magistrate Judge Matthew A. Stinnett (Doc.

  # 451), wherein he recommends that Defendant’s Motion to Vacate, Set Aside or Correct

  Sentence pursuant to 28 U.S.C. § 2255 (Docs. # 426 and # 441) be denied.

         No objections having been filed, and the time to do so having now expired, the

  R&R is ripe for the Court’s consideration. The Court having reviewed the R&R, concluding

  that it is sound in all respects, and being otherwise sufficiently advised,

         IT IS ORDERED as follows:

         (1)    The Magistrate Judge’s “R&R” (Doc. # 451) is hereby ADOPTED as the

  findings of fact and conclusions of law of the Court;

         (2)    The Defendant’s Motion to Vacate, Set Aside or Correct Sentence pursuant

  to 28 U.S.C. § 2255 (Docs. # 426 and # 441) is hereby DENIED;




                                                  1
Case: 2:16-cr-00022-DLB-MAS Doc #: 452 Filed: 09/03/20 Page: 2 of 2 - Page ID#: 3176




         (3)    For the reasons set forth in the Magistrate Judge’s R&R (Doc. # 451), the

  Court determines there would be no arguable merit for an appeal in this matter and,

  therefore, no certificate of appealability shall issue; and

         (4)    A separate Judgment will be filed concurrently herewith.

         This 3rd day of September, 2020.




  J:\DATA\ORDERS\Covington Criminal\2016\16-22 Order Adopting R&R 2255.docx




                                               2
